Name: 93/614/CFSP: Council Decision of 22 November 1993 on the Common Position defined on the basis of Article J.2 of the Treaty on European Union with regard to the reduction of economic relations with Libya
 Type: Decision
 Subject Matter: NA;  international affairs;  European Union law;  Africa
 Date Published: 1993-11-30

 Avis juridique important|31993D061493/614/CFSP: Council Decision of 22 November 1993 on the Common Position defined on the basis of Article J.2 of the Treaty on European Union with regard to the reduction of economic relations with Libya Official Journal L 295 , 30/11/1993 P. 0007 - 0007 Finnish special edition: Chapter 11 Volume 37 P. 0071 Swedish special edition: Chapter 11 Volume 37 P. 0071 COUNCIL DECISION of 22 November 1993 on the common position defined on the basis of Article J.2 of the Treaty on European Union with regard to the reduction of economic relations with Libya (93/614/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.2 thereof, Having regard to Resolution 883(93) adopted by the United Nations Security Council on 11 November 1993, HAS DECIDED AS FOLLOWS: 1. Economic relations with Libya shall be reduced in accordance with the relevant provisions of Resolution 883(93) adopted by the Security Council on 11 November 1993. 2. This Decision shall be published in the Official Journal. Done at Luxembourg, 22 November 1993. For the Council The President W. CLAES